Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter
Claims 1-10, 12, 15-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As to independent claim 1 and 18, the closest prior art Mory (WO 2018/011105 A1) teaches display via a display system a holographic object associated with a holographic volume, the holographic object occluding an occluded holographic object that is not displayed; receive, from a sensor, location data of at least a portion of a hand; use the location data of the hand to locate a slicing plane or a slicing volume within the holographic volume; based on the location of the slicing plane or the slicing volume, display via the display system at least a portion of the occluded holographic object.
Meyer, Tom, and Al Globus. ("Direct manipulation of isosurfaces and cutting planes in virtual environments." Department of Computer Science, Brown University (1993).) teaches display via the display system an affordance for manipulating a slicing plane or a slicing volume; receive, from a sensor, data indicating that a hand is executing a gesture interacting with the affordance, in response to detecting the gesture, display the slicing plane or the slicing volume.
Lacey et al. (US Pub 2019/0362557 A1) teaches depth image data indicating that a hand is executing a gesture, and affordance of a virtual object.
Bernstein et al. (US Pub 2015/0067601 A1) teaches display an affordance prior to display the associated content.

For claim 1 and 18, the prior art of records does not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
prior to displaying a slicing plane or a slicing volume, display via the display system an affordance for manipulating the slicing plane or the slicing volume; receive, from a sensor, depth image data indicating that a hand is executing a gesture to grasp the affordance; in response to detecting the gesture, display the slicing plane or the slicing volume, wherein the display of the slicing plane or the slicing volume is triggered by the execution of the gesture to grasp the affordance;
The dependent claims are also allowable.
For claim 12, the prior art of records does not teach or fairly suggest alone or in reasonable combination (in consideration of the claim as a whole) the limitations: 
displaying via a display system a holographic object associated with a holographic volume; receiving, from one or more depth sensors, depth image data of at least a portion of a real-world environment, the depth image data including at least a portion of a first hand and at least a portion of a second hand; tracking, using the depth image data, first location data of a first surface of the first hand and second location data of a second surface of the second hand; generating, using the first location data, a first slicing plane located at a first point location on the first surface of the first hand, wherein the first slicing plane is parallel to the first surface of the first hand; generating, using the second location data, a second slicing plane located at a second point location on the second surface of the second hand, wherein the second slicing plane is parallel to the second surface of the second hand;
The dependent claims are also allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7951.  The examiner can normally be reached on M-F 8-5 PST Mid-day flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-270-7951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YU CHEN/
Primary Examiner, Art Unit 2613